Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  160049                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  CHARTER COUNTY OF WAYNE,                                                                            Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160049
                                                                   COA: 339714
                                                                   Wayne CC: 17-004750-AW
  WAYNE COUNTY RETIREMENT
  COMMISSION,
           Defendant-Appellee,
  and

  WAYNE COUNTY BOARD OF
  COMMISSIONERS,
           Intervenor-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 9, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2020
           a0923
                                                                              Clerk